Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 01/05/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-27 and 29-34 are currently pending. Claims 8-11, 21-24 and 26 are withdrawn.
  
Response to Arguments
With regard to the claim interpretations:
Applicant states in their response of (01/05/2020).
The term "means for modulating light" Applicant notes the Specification provides various sections of disclosure regarding this claim element, at least at paras. [0011], [0016]-[0019], [0051] and [0056].

The term “means for detecting the acoustic or pressure wave" Applicant notes the Specification provides various sections of disclosure regarding this claim element, at least at paras. [0011], [0015], [0017], [0022] [0044]-[0045], [0053], [0058], and [0060].

Applicant does not extract and define the structure found in each of the citations.
 

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1-7, 12-20, 25, 27 and 29-34 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.  Applicant has added the limitation of “an optical parametric oscillator (OPO) having a down converted wave cavity and a non-linear material provided in the 
Applicant’s arguments and amendments with regard to Claims 1-7, 12-20, 25, 27 and 29-34 have been considered in light of Kung in further view of Bisson.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
Claims 1, 6,  7 & 29
means for
modulating light in the down converted wave cavity to induce an acoustic or pressure wave caused by absorption of a resonant one of the first and second wavelengths
[0016] The means for modulating may comprise a modulator, for example 
(1) an optical element such as an etalon, may be operable to vary a characteristic of the primary pump power source or one or more of the 
(2) optical cavities thereby to cause modulation, operable to vary the current used to drive the pump source. Operable to vary the length of one or more of the optical cavities. 
(3)[0017] a device to modulate the frequency or intensity of the light.
(4) [0019] a device to modulate the primary pump power.
Claim 1
means
located in the down-converted wave cavity for detecting the acoustic or pressure wave
[0015 the microphone being located in the photo-acoustic cell. The microphone may comprise a tuning fork, for example a quartz tuning fork]

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 12-18, 25, 27 & 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US 20050243876; “Kung” ) in view of Bisson (US 20040095579; “Bisson”).


Claim 1. Kung discloses a sensor (Fig. 6: overall device) [0032] comprising: an optical parametric oscillator (OPO) (Fig. 6: pump laser, OPO resonating cavity, down converting cavity and control electronics) having a down converted wave path (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645) and a non-linear material (Fig. 6: poled lithium niobate (PPLN) 605)[0012] provided in the down converted wave path  (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645) and , the non-linear material (Fig. 6: poled lithium niobate (PPLN) 605) being adapted to convert via a parametric process pump light (Fig. 6: Pump laser 601) into down converted light of two different wavelengths [0030 This grating permits resonating the long wavelength in the OPO cavity formed by tuning mirror 113 and mirror 111], the first wavelength being longer than the second wavelength [0030 This grating permits resonating the long wavelength in the OPO cavity formed by tuning mirror 113 and mirror 111], wherein the down converted wave path is (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645) arranged to resonate only one of the first or second wavelengths [0030]; means for modulating light in the down converted wave cavity (Fig. 6:  PZT 605 to modulate by signal generator 617 to dither mirror 613) [0041 The modulation mechanism includes a piezoelectric crystal (PZT) 605 attached or coupled to a tuning mirror 613. A signal generator 617 applies a sinusoidal voltage to piezoelectric crystal (PZT) 605 to dither tuning mirror 613 in the tuning direction at a modulation frequency of fm The carrier frequency fa is equal to the pulse repetition rate of the OPO (4 kHz). The movement of piezoelectric crystal (PZT) 605 is monitored by a micrometer 655. The magnitude of the sinusoidal voltage is adjusted by a computing mechanism, such as personal computer (PC) 641] to induce an acoustic or pressure wave (Fig. 7: shows acoustic pressure wave correlated to wavelength)  caused by absorption of a resonant one of the first and second wavelengths [0045 methane absorption of wavelength]; and means (Fig. 6: 645 photo-acoustic cell 645 with microphone 647), located in the down converted wave path (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645) of the OPO (Fig. 6: overall device), for detecting the acoustic or pressure wave(Fig. 7: shows acoustic pressure wave correlated to wavelength)[0045 acoustic pressure translated to methane gas). 

Kung does not explicitly disclose the down converted wave pathway is a down converted wave cavity (e.g. cavity provides a signal path that repeats path between mirrors).

Bisson teaches a photo acoustic cell (Fig. 3: photo acoustic cell 360) with a reflector (Fig. 3: reflector 317) to create a down converted wave cavity where the cavity is arranged between mirrors (311 and 317) for reflection of the resonate signal in a cavity [0059].  Bisson further teaches returning the signal back through the photoacoustic cell using the reflector (317) (Fig. 3: photo acoustic cell 360) [0055 the portion of beam D that passes undeflected by beam splitter 313 continues onto cell 360 and is reflected back towards the cell by reflector 317, resulting in a double-pass through the sample gas]and teaches  resonating the chamber with the signal several times to increase the pressure output [0059 Windows 363 and volume 361 are aligned with beam D, including reflector 317, to provide a double pass of beam D through cell 360. Since only a small portion of beam D is absorbed by the sample in cell 360, the amount of energy absorbed by the sample, and thus the pressure P, increases with the number of passes of light through the cell].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bisson’s photoacoustic cell with a reflector to create a down converting cavity for passing a measurement signal through the cell several times to modify Kung’s frequency correcting  down converting path to a frequency correcting down converting cavity between mirror 611 and the reflector because reflecting the signal through cell a multitude of times increases the pressure response in the monitored gas to provide an accurate measurement of the gas of interest using a strengthened repetitive signal corrected for any incurred noise [Bisson 0059].

    PNG
    media_image1.png
    432
    440
    media_image1.png
    Greyscale

Claim 2.  Dependent on a sensor as claimed in claim 1. Kung further discloses the optical parametric oscillator has a pump cavity (Fig. 6:  Mirror 608 , to 611 and 607 and to Mirror 613 for return) [0043 pump beam passes once through nonlinear PPLN crystal 605, makes an incident angle onto a diffraction grating 607, and is reflected out of an OPO cavity that is formed by diffraction grating 607, mirror 608, a highly reflecting mirror 611, and tuning mirror 613] arranged to resonate the pump light [0037  within the OPO cavity, a resonating pulse of optical energy makes N passes while building up its strength before exiting the cavity], wherein the pump cavity (Fig. 6:  Mirror 608 , to 611 and 607 and to Mirror 613 for return) and the down converted wave cavity (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645) partially overlap (Fig. 6: overlap between mirror 611 and mirror 613).

Claim 3. Dependent on a sensor as claimed in claim 2. Kung further discloses the non-linear material (Fig. 6: PPLN 605) of the optical parametric oscillator (Fig. 6 overall device) is provided in both the pump wave cavity (Fig. 6:  Mirror 608, to 611 and 607 and to Mirror 613 for return crystal in path of 607 and 608 of the optical cavity) and the down converted wave cavity (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645 which includes crystal in path of mirror 607 and mirror 608).  

Claim 4.  Dependent on a sensor as claimed in claim 1. Kung further discloses the means for detecting the acoustic or pressure wave comprises a photo-acoustic cell (Fig. 6:  645 phot-acoustic cell) that comprises a microphone (Fig. 6:  microphone 647) for detecting the acoustic or pressure wave (Fig. 7:  detection of pressure).  

Claim 6.  Dependent on a sensor as claimed in claim 4.  Kung further discloses the means for modulating light (Fig. 6: frequency generator 617, to PZT 605 to modulated mirror 613) are operable to modulate a resonant light [0041 a modulation mechanism for modulating the output wavelength of the OPO] in the down converted wave cavity (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645) at a frequency tuned to a resonant frequency [0041 The modulation mechanism includes a piezoelectric crystal (PZT) 605 attached or coupled to a tuning mirror 613. A signal generator 617 applies a sinusoidal voltage to piezoelectric crystal (PZT) 605 to dither tuning mirror 613 in the tuning direction at a modulation frequency of f.sub.m. The carrier frequency f.sub.a is equal to the pulse repetition rate of the OPO (4 kHz). The movement of piezoelectric crystal (PZT) 605 is monitored by a micrometer 655. The magnitude of the sinusoidal voltage is adjusted by a computing mechanism, such as personal computer (PC) 641, coupled to a lock-in amplifier 643. PC 641 adjusts the sinusoidal voltage to give the largest demodulated signal as measured using a photoacoustic cell 645 coupled to a microphone 647] of the photo-acoustic cell (645).  

Claim 7. Dependent on a sensor as claimed in claim 2. Kung further discloses the means for modulating light (Fig. 6: frequency generator 617, to PZT 605 to modulated mirror 613) are provided in the pump cavity (Fig. 6:  pump cavity from mirror 611 to mirror cell 613) or the down converted wave cavity (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645 where 613 resides in between 611 and 645)[0041]. 
 
Claim 12. Dependent on a sensor as claimed in claim 1. Kung further discloses the means for modulating light (Fig. 6: frequency generator 617, to PZT 605 to modulated mirror 613) is operable for to modulate the OPO output from the non-linear crystal [0041].  Kung does not explicitly disclose the means for modulating light are operable to modulate the primary pump power source.  

Bisson teaches the means for modulating light (Fig. 4a: 341 etalon) are operable to modulate [0082 Although the etalon may be continuously varied, the optical cavity of the OPO prefers to oscillate at discrete frequencies, and changes in etalon 341 result in discrete changes in the tuned frequency of the OPO. For the embodiment of FIGS. 4A and 4B, etalon 341 provides fine-frequency steps on the order of 0.6 to 1.2 GHz] the primary pump power source (310) [0082]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bisson’s modulating of the primary pump power source with Kung’s primary power source, because regulating the power output of the laser improves the quality of the gas measurement by ensuring the power level of the pump laser is finely tuned to meet the wavelength and optical match to the gas to be measured [Bisson 0082]. 
 
Claim 13. Dependent on a sensor as claimed in claim 1. Kung further discloses a first, longer wavelength [0030 This grating permits resonating the long wavelength in the OPO cavity formed by tuning mirror 113 and mirror 111]  is resonant in the down converted wave cavity  (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645).  

Claim 14. Dependent on a sensor as claimed in claim 1. Kung further discloses a wavelength of the resonant light is selected to match an absorption characteristic of a fluid of interest (Fig. 7 resonant to detect methane) [0045 a graph showing an illustrative wavelength spectrum obtained using the wavelength-modulated OPO of FIG. 6. The spectrum sets forth a spectral line for methane gas (CH.sub.4)]. 
 
Claim 15. Dependent on a sensor as claimed in claim 1. Kung does not explicitly disclose a wavelength of the resonant light is selected to match an absorption characteristic of a particulate suspended in a fluid.  

Bisson teaches a wavelength of the resonant light is selected to match an absorption characteristic of a particulate suspended in a fluid [0072 PPLN crystal 533 is used to tunably convert light from beam A into beam B over a wavelength range that is useful for spectroscopic measurements of organic compounds] & [0060 The measurements shown in FIG. 8 were made with the sample gas diluted in pure nitrogen and at atmospheric pressure, and indicate extrapolated sensitivities of approximately 15 ppb for ethane, and approximately 22 ppb for pentane. Cell 360 is thus seen to have the sensitivity required to detect small quantities of organic compounds].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bisson’s selection of a crystal matched to an absorption characteristic of a particulate suspended in a fluid as a crystal to use with Kung’s optical parametric oscillator sensor because providing detection of a particulate suspended in a fluid expands the commercial viability of the device by providing removable and changeable crystal tailored to detect a material of interest.

Claim 16. Dependent on a sensor as claimed in claim 1. Kung further discloses the resonant wavelength is between 3.2 µm and 3.4µ m [0030 the OPO could be operated over an entire tuning range of, for example, 1.45 µm to 4.0 µm]. 

Claim 17.  Dependent on a sensor as claimed in claim 1. Kung further discloses an amplifier (Fig. 6: amplifier 649)  for enhancing the acoustic or pressure wave [0041 PC 641 adjusts the sinusoidal voltage to give the largest demodulated signal as measured using a photoacoustic cell 645 coupled to a microphone 647, an amplifier 649, and an envelope detection diode 651].  

Claim 18.  Dependent on a sensor as claimed in claim 1. Kung further discloses a photodetector (Fig. 6:   AD637 diode or the like) to monitor a strength of the circulating down converted optical field [0041 a power meter 653 equipped to make power measurements of the signal recovered by photoacoustic cell 645].  

Claims 25. Dependent on a sensor as claimed in respective claim 1. Kung further discloses having a down converted wave path (Fig. 6:  down converting cavity from mirror 611 to photoacoustic cell 645).

Kung does not explicitly disclose the down converted wave cavity has a travelling-wave cavity configuration.

Bisson teaches a photo acoustic cell (Fig. 3: photo acoustic cell 360) with a reflector (Fig. 3: reflector 317) to create a down converted wave cavity configured as a travelling-wave cavity, where the cavity is between mirrors (311 and 317) for reflection of the resonate signal in a cavity [0059].  Bisson further teaches returning the signal back through the photoacoustic cell using the reflector (317) (Fig. 3: photo acoustic cell 360) [0055 the portion of beam D that passes undeflected by beam splitter 313 continues onto cell 360 and is reflected back towards the cell by reflector 317, resulting in a double-pass through the sample gas]and teaches  resonating the chamber with the signal several times to increase the pressure output [0059 Windows 363 and volume 361 are aligned with beam D, including reflector 317, to provide a double pass of beam D through cell 360. Since only a small portion of beam D is absorbed by the sample in cell 360, the amount of energy absorbed by the sample, and thus the pressure P, increases with the number of passes of light through the cell].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bisson’s photoacoustic cell with a reflector to create a down converting cavity for passing a measurement signal through the cell several times to modify Kung’s frequency correcting  down converting path to a frequency correcting down converting cavity between mirror 611 and the reflector because reflecting the signal through cell a multitude of times increases the pressure response in the monitored gas to provide an accurate measurement of the gas of interest using a strengthened repetitive signal corrected for any incurred noise [Bisson 0059].

Claim 27. Dependent on a sensor as claimed in claim 2.  Kung further discloses the pump cavity (Fig. 6:  Mirror 608, to 611 and 607 and to Mirror 613 for return) has a travelling-wave cavity configuration [0030 This grating permits resonating the long wavelength in the OPO cavity formed by tuning mirror 113 and mirror 111] & [travelling-wave cavity defined by the following resonant path 0043 pump beam passes once through nonlinear PPLN crystal 605, makes an incident angle onto a diffraction grating 607, and is reflected out of an OPO cavity that is formed by diffraction grating 607, mirror 608, a highly reflecting mirror 611, and tuning mirror 613].  
Claim 29.  Dependent on a sensor as claimed in claim 1. Kung further discloses the means for modulating light (Fig. 6: frequency generator 617, to PZT 605 to modulated mirror 613) is operable for to modulate the OPO output from the non-linear crystal [0041].  

Kung does not explicitly disclose the means for modulating light are operable to modulate the primary pump power source, thereby to modulate an amplitude or frequency of the pump light.

Bisson teaches the means for modulating light (Fig. 4a: 341 etalon) are operable to modulate the primary pump power source, thereby to modulate an amplitude or frequency of the pump light (310) [0082 Although the etalon may be continuously varied, the optical cavity of the OPO prefers to oscillate at discrete frequencies, and changes in etalon 341 result in discrete changes in the tuned frequency of the OPO. For the embodiment of FIGS. 4A and 4B, etalon 341 provides fine-frequency steps on the order of 0.6 to 1.2 GHz].   

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bisson’s modulating of the primary pump power source with Kung’s primary power source, because regulating the power output of the laser improves the quality of the gas measurement by ensuring the power level of the pump laser is finely tuned to meet the wavelength and optical match to the gas to be measured [Bisson 0082]. 

Claim 30. Dependent on a sensor as claimed in claim 4. Kung further discloses the photo-acoustic cell (645) comprises a chamber (645 housing) and the microphone (647 housing) is arranged to detect the acoustic or pressure wave induced in the fluid or the gas (Fig. 7) contained in the chamber (645 housing) [0041].  

Kung does not explicitly disclose the details of the measurement inside the chamber wherein the acoustic or pressure wave is induced in a fluid or a gas contained in the chamber as a result of absorption of the resonant one of the first and second wavelengths by the fluid or the gas in the chamber and the microphone is arranged to detect the acoustic or pressure wave induced in the fluid or the gas contained in the chamber.  

Bisson teaches the photo-acoustic cell (360 with reflector 317) comprises a chamber [0046 D of adjustable wavelength to probe a sample of gas G in a photoacoustic cell 360], and wherein the acoustic or pressure wave is induced in a fluid or a gas contained in the chamber (360) [0037The gas sample is admitted into cell 260 from a source G … a pressure transducer or microphone (not shown) to monitor variations in the pressure P of the sample] as a result of absorption of the resonant [0046 generating a periodically modulated light beam D of adjustable wavelength to probe a sample of gas G in a photoacoustic cell 360] one of the first (The first signal B is converted to Signal D as it enters 360)  by the fluid or the gas in the chamber [0056 Photoacoustic cell 360 accepts a sample G and has a pressure transducer 365 that produces a pressure-level proportional signal. In one embodiment, transducer 365 is a hearing aid microphone. The pressure levels generated in cell 360 when determining the photoacoustic spectra are typically acoustic waves at a frequency on the order of about 1 kHz. The measurement of acoustic pressures is well known in the art, and there are many pressure transducers that are capable of accurately measuring these pressures] and the microphone (365) is arranged to detect the acoustic or pressure wave induced in the fluid or the gas contained in the chamber [0056 Photoacoustic cell 360 accepts a sample G and has a pressure transducer 365 that produces a pressure-level proportional signal. The transducer 365 is a microphone].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bisson’s photoacoustic cell and reflector and acoustic resonator to distinctly resonate the gas to be analyzed and create a pressure wave from the gas as an arrangement for  Kung’s photoacoustic cell and microphone  because creating a distinct resonance in a chamber improves the quality of measuring a presence of a particular gas by improving the precision of the acoustic pressure response generated by the unique properties of a gas to be analyzed [Bisson 0056-0057]. 

Claim 31.  Dependent on a sensor as claimed in claim 4. Kung does not explicitly disclose the photo-acoustic cell comprises an acoustic resonator for enhancing the acoustic or pressure wave to form an enhanced acoustic or pressure wave, and wherein the microphone is configured to detect the enhanced acoustic or pressure wave. 

Bisson further teaches the photo-acoustic cell (360) comprises an acoustic resonator (361 resonator tube) [0057 acoustic mode having large pressure oscillations, the intensity of the laser beam, the excitation or chopping frequency, the volume and acoustic amplification, Q, of the cell and the absorption properties of the gas. While a large Q would appear to be desirable, it was found that such a cell is also prone to picking up background noise and is sensitive to environmental factors, such as changes in temperature] for enhancing the acoustic or pressure wave to form an enhanced acoustic or pressure wave [0057 Signal, which is indicative of the pressure of the sample in cell 360 depends on a number of factors: the overlap of the laser beam and those areas of the acoustic mode having large pressure oscillations, the intensity of the laser beam, the excitation or chopping frequency, the volume and acoustic amplification, Q, of the cell and the absorption properties of the gas. While a large Q would appear to be desirable, it was found that such a cell is also prone to picking up background noise and is sensitive to environmental factors, such as changes in temperature] and wherein the microphone (365) is configured to detect the enhanced acoustic or pressure wave chamber [0056 Photoacoustic cell 360 accepts a sample G and has a pressure transducer 365 that produces a pressure-level proportional signal In one embodiment, transducer 365 is a hearing aid microphone].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bisson’s photoacoustic cell and reflector and acoustic resonator to distinctly resonate the gas to be analyzed and create a pressure wave from the gas as an arrangement for  Kung’s photoacoustic cell and microphone  because creating a distinct resonance in a chamber improves the quality of measuring a presence of a particular gas by improving the precision of the acoustic pressure response generated by the unique properties of a gas to be analyzed [Bisson 0056-0057]. 
 
Claim 32. Dependent on a sensor as claimed in claim 31. Kung does not explicitly disclose the acoustic resonator comprises a micro-resonator tube having an opening located adjacent the microphone. 

Bisson teaches the acoustic resonator (361 & 365) comprises a micro-resonator tube (361) having an opening (363) located adjacent the microphone (365) [0056-0057 that produces a pressure-level proportional signal. Specifically, cell 360 has a cylindrical volume 361, a pair of acoustic filters 367 at the cylinder ends, and a window 363 near each filter. Windows 363 are transparent to beam D, and can be manufactured, for example, from ZnSe tilted at Brewster's angle to reduce reflection losses and to avoid stray reflections which could raise the acoustic background level].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bisson’s photoacoustic cell and reflector and acoustic resonator to distinctly resonate the gas to be analyzed and create a pressure wave from the gas as an arrangement for Kung’s photoacoustic cell and microphone  because creating a distinct resonance in a chamber improves the quality of measuring a presence of a particular gas by improving the precision of the acoustic pressure response generated by the unique properties of a gas to be analyzed [Bisson 0056-0057]. 
 
Claims 5, 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Bisson in further view of “Kachanov”; (US 20110214479; “Kachanov”).

Claims 5 & 34. Dependent on a sensor as claimed in claim 4.  Kung further discloses a microphone (Fig. 6: microphone 647) [0042].  

Kung does not explicitly disclose the microphone comprises a quartz tuning fork.  

Kachanov teaches a device for photoacoustic identification of a fluid (Fig. 1).  Kachanov further teaches the microphone comprises a quartz tuning fork (Fig. 10: quartz tuning fork 1011) [0010 the electrical signal of the acoustic signal transducer (microphone or tuning fork) per unit of optical absorption coefficient and per unit optical power] & [0045 the photo-acoustic detector is a quartz tuning fork with or without micro-resonator tubes].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kachanov’s tuning fork as a microphone with Kung’s, as modified by Bisson’s resonating tube, because a tuning fork is an improvement over a general purpose microphones due to a tuning fork’s low immunity to ambient noise may in a noisy industrial environments [0001 Kachanov].

Claim 33. Dependent on a sensor as claimed in claim 31. Kung does not explicitly disclose the acoustic resonator comprises two micro-resonator tubes, one micro-resonator tube located either side of the microphone with an opening of each micro-resonator tube adjacent the microphone.

Kachanov teaches two micro-resonator tubes (Fig. 11a tube on either side of the tuning fork), one micro-resonator tube located either side of the microphone (Fig. 11a tube on either side of the tuning fork), with an opening (Fig. 11a shows openings towards tuning fork) of each micro-resonator tube adjacent the microphone [0112 Two small tubes are positioned in close proximity to the QTF. The length of the tubes (.about.5 mm) was close to the acoustic half-wavelength in air. Utilizing the QTF with micro-resonator tubes is straightforward, with the only difference to the previous example being that now the cavity length should be long enough to accommodate the QTF and the tubes. A schematic of the QTF with the micro-resonator inside the OPBC is shown in FIG. 11a].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kachanov’s double tube resonators adjacent a tuning fork to add to Kung’s, as modified by Bisson’s single resonating tube, and standard microphone because the tubes adjacent a tuning fork increases the measuring sensitivity by increasing the equivalent resistance R and reduces its quality factor Q  [0125 Kachanov].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Bisson in further view of “Kie Ling”; (US 20170269389; “Kie Ling”).

Claim 19. Dependent on a sensor as claimed in claim 1.  Kung does not explicitly disclose a reference cell containing reference fluid. 

Kie Ling teaches an optical parametric oscillator system (Fig. 4).  Kie Ling further teaches a reference cell containing reference fluid [0053 Alternatively it is possible to use as the wavelength reference a gas cell filled with a gas which has absorption lines, to which the resonator of the optical parametric oscillator can be stabilised].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kie Ling’s reference cell, processing and control of the OPO oscillator with Kung’s OPO laser source because the reference cell and processing updates improves a detection sensitivity of the fluid detection sensor by measuring a sensor frequency response spectrum in a similar reference fluid to design a customized modulation waveform to optimize the signal intensity at the sensor peak response frequency [0049 Kie Ling].

Claim 20. Dependent on a sensor as claimed in claim 19.  Kung does not explicitly disclose configured to use the reference cell to ensure the optical parametric oscillator is tuned to a predetermined wavelength fluid.

Kie Ling teaches an optical parametric oscillator system (Fig. 4).  Kie Ling further teaches configured to use the reference cell [0053] to ensure the optical parametric oscillator (Fig. 4) is tuned to a predetermined wavelength fluid [0053 Alternatively it is possible to use as the wavelength reference a gas cell filled with a gas which has absorption lines, to which the resonator of the optical parametric oscillator can be stabilised].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kie Ling’s reference cell, processing and control of the OPO oscillator with Kung’s OPO laser source because the reference cell and processing updates improves a detection sensitivity of the fluid detection sensor by measuring a sensor frequency response spectrum in a similar reference fluid to design a customized modulation waveform to optimize the signal intensity at the sensor peak response frequency [0049 Kie Ling].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856